         Case 8:19-cv-01210-CEH-SPF Document 52 Filed 05/06/20 Page 1 of 1 PageID 3753
                               UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                          CLERK'S MINUTES

CASE NO.:          8:19-cv-1210-T-36SPF                  DATE:                May 6, 2020
HONORABLE SEAN P. FLYNN                                  INTERPRETER:         N/A
                                                         LANGUAGE:
JAMES FICKEN, et al.
                                                         PLAINTIFF’S COUNSEL
v.                                                       Andrew Ward
                                                         Ari Bargil
CITY OF DUNEDIN, FLORIDA, et al.
                                                         DEFENSE COUNSEL
                                                         Jay Daigneault
COURT REPORTER:            DIGITAL                       DEPUTY CLERK:        Lisa Bingham
TIME: 10:00 a.m. – 11:04 a.m.      TOTAL: 1/04           COURTROOM:           11B


PROCEEDINGS:        TELEPHONIC MOTION HEARING


The Court hears oral argument re: the below motions.

Plaintiffs’ Motion to Compel Production of Documents and Interrogatory Responses (Doc. 36).

Plaintiffs’ Second Motion to Compel Production of Documents (Doc. 40).

For the reasons stated on the record, the Court makes certain findings from the bench.

Order to follow.
